Title: From John Adams to Jeremy Belknap, 21 March 1795
From: Adams, John
To: Belknap, Jeremy



Dear Sir
Quincy March 21, 1795

I received, last night, your favour of the 20th and a day or two before had recd that of the 2d. returned to me from Philadelphia. Thanks for Mr Winthrops Prophecies.
I wrote to Charles Thompson on the subject of Cooks Voyage, long enough before I left Philadelphia to have had an answer but none has yet arrived. Mr Thompson is as deeply engaged in Preparing an English Translation of the Septuagint as Mr Winthrop is in unriddling Prophecies, and possibly cannot find time to write upon such Trifles as Dr Kippis’s Sacrifice of the Honour of our Country to his stupid Adulation of Franklin. If I were to study Prophecies I doubt not I should find the Worship of Latria paid by the Presbyterian Parsons in England to Franklin among some of the Traits or Features of  the Whore of Babylon. In their Imaginations, he always appeared to me to have exalted himself above all that was worshipped. and this Circumstance among others contributed somewhat to diminish my Reverence for Presbyterian Parsons.
I have read the Queries concerning the Rise & Progress of slavery but as it is a subject to which I have never given any very particular attention I may not be able to give you so much Information as many others. I was concerned in several Causes, in which Negroes sued for their Freedom before the Revolution. The arguments in favour of their Liberty were much the same as have been urged since in Pamphlets and Newspapers, in Debates in Parliament &c. arising from the Rights of Mankind, which was the fashionable Word at that time. Since when that time they have dropped the “kind.”
Argument might have some Weight, in the Abolition of Slavery in the Massachusetts, but the real Cause was the multiplication of labouring White People, who, would no longer suffer the Rich to employ these Sable Rivals, so much to their Injury. This Principle has kept Negro Slavery out of France England and other Parts of Europe. The common People would not Suffer, the Labour by which alone they could obtain a subsistance to be done by Slaves. If the gentlemen had been permitted by Law to hold Slaves, the common white People would have put the Negroes to Death and their Masters too perhaps.
I never knew a Jury by a Verdict to determine a Negro to be a Slave—They always found them free. As I was not in the General Court in 1773 I have no particular Remembrance of the Petition for the Liberation of all the Blacks, and know not how it was supported or treated.
The common white People, or rather the labouring People, were the Cause of rendering Negroes unprofitable servants. Their Scoffs & Insults, their continual Informations, filled the Negros with Discontent, made them lazy idle, proud, vicious, and at length wholly Useless to their Masters’: to such a Degree that the Abolition of Slavery became a measure of œconomy.
I am, at present in haste your Friend & Sert
John Adams